The claimant, a truck-man, was assaulted. He was a part-time employee of the Newark Crockery Decorating Co. The assailants were part-time employees of the Trenton China Company. Each of these companies had a place of business on the Bowery in New York city. The Board has found and the evidence sustains the finding that the assault arose out of employment by the Trenton China Company and not the employer Newark Crockery Decorating Co. Decision unanimously affirmed, without costs. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.